Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142241-5 & (83)                                                                                       Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  __________________________________________                                                                Brian K. Zahra,
                                                                                                                       Justices
  In re JOHN F. ERVIN TESTAMENTARY TRUST.
  __________________________________________
  J.P. MORGAN CHASE BANK, N.A.,
            Petitioner-Appellee,
  v                                                                  SC: 142241-5
                                                                     COA: 289293; 289793; 293724;
                                                                           289302; 289861
  MARY JANE PEARSON EVANS,                                           Washtenaw Probate Court:
           Respondent-Appellant,                                           61-447121-TT
  and
  ANDREA EVANS,
           Respondent-Appellee,
  and
  ERVIN INDUSTRIES, INC., JOHN PEARSON,
  NANCY P. RODOLPH, and ANN E.
  JORGENSON,
             Respondents-Appellees.
  _________________________________________/

          On order of the Court, the stipulation signed by counsel for the relevant parties
  agreeing to the partial dismissal of the application for leave to appeal is considered and,
  accordingly, Issue I of the application is DISMISSED with prejudice. The application for
  leave to appeal the October 28, 2010 judgment of the Court of Appeals is considered, and
  it is DENIED, because we are not persuaded that the remaining question presented should
  be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         y0829                                                                  Clerk